Citation Nr: 1602063	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability, to include as due to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to August 2001.  She also had approximately a year and a half of prior active service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in Boston, Massachusetts.

In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is associated with the record.

In June 2015, the Veteran submitted additional evidence without a waiver of her right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's left knee disability is etiologically related to her service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran contends that compensating for her service-connected right knee disability caused or aggravated her left knee disability.

Service treatment records are negative for evidence of a left knee disorder.

According to a February 2004 VA treatment record, the Veteran reported a history of right knee pain following an in-service injury and that the pain worsened in the past year, involved both knees, and limited her ability to exercise.  An X-ray report notes that she was found to have mild degenerative arthritis in the left pateollofemoral joint, with no fracture, dislocation, or other joint abnormality.

In a February 2007 VA examination, the Veteran reported an in-service right knee injury for which she underwent arthroscopic surgery with meniscus excision and a 2006 right knee sprain that caused increased pain with weightbearing activities, difficulty going up and down stairs, and the inability to walk more than a mile on flat ground.
 
A November 2008 VA examination disclosed minimal degenerative changes in the Veteran's knees, with the right knee being more severe than the left.

In July 2009, the Veteran reported that she wore a knee brace daily and that her right knee disability caused a limp and affected her gait.

In a November 2009 VA examination, the Veteran reported that she was unable to stand or walk for more than a few minutes due to her service-connected right knee disability and residuals of an October 2009 right total knee replacement.  The examiner found that she had an antalgic gait, used crutches, and had abnormal shoe wear pattern bilaterally, with increased wear on the outside edge of the left heel.

A January 2012 VA examination report notes the Veteran fell down stairs in 1996, which led to an October 2009 total right knee replacement and subsequent constant right knee pain.  The examiner found normal left knee extension, flexion of 90 degrees, and functional impairment of less movement than normal, pain on movement, and tenderness to palpation that caused no functional impairment.

May 2012 private treatment records note the Veteran received emergency treatment for symptoms of left knee pain and swelling for one week and was given an impression of left knee arthritis.

An August 2012 private orthopaedic surgery report indicates the Veteran reported giving way of her left knee following a right knee meniscectomy.  A left knee arthroscopy revealed a left knee medial meniscus tear.

In a December 2012 VA examination, the Veteran reported daily left knee pain with stiffness from sitting for prolonged periods.  The examiner opined that the Veteran's left knee disorder was less likely than not proximately due to or the result of her service-connected right knee disability because the right knee disability and total knee arthroplasty caused ambulation issues that were temporary.  The examiner explained that there was no definitive diagnosis for a left knee disability, that private medical records were pending, and it would be mere speculation to determine a specific cause of the Veteran's left knee disability because age, weight, and osteoarthritis were significant.

In a January 2013 VA addendum opinion, the examiner noted a review of the missing private treatment records and selected a response box indicating that a left knee disability was less likely than not proximately due to or a result of the Veteran's right knee disability.  The examiner opined that the August 2012 private diagnosis of a left knee medial cartilage tear with mild arthritis status post a medial meniscal subtotal repair was, "at least as likely as not mildly aggravated by the right chronic knee condition status [status post total knee arthroplasty]," and found the baseline to be mild degenerative disease with moderate meniscal tear status post repair.

February 2013 private treatment records indicate the Veteran had left knee pain that was not locking or giving way, with full range of motion and little effusion.  Dr. B.P. opined that the pain was likely due to degenerative change and the lack of locking likely indicated a meniscal tear. 

In a May 2015 hearing, the Veteran testified that her gait was altered after a 2009 right total knee replacement due to excessive weight bearing on her left leg.

In a May 2015 statement, VA physician, Dr. E.H., reported that the Veteran had been under her care for the past five years, that she began developing pain in the left knee shortly after a 2009 right knee replacement, and that it was "entirely possible" that the stress placed on the left knee due to being unable to bear full weight on her right knee hastened the deterioration of the left knee.  Dr. H.F., a VA rehabilitation consultant, also noted that the Veteran developed left knee pain after a 2009 right knee replacement after protecting her right knee by weight bearing more on the left.  Dr. H.F. noted that X-ray reports revealed moderate degenerative changes in the left knee and that she "believe[d]" that the combination of increased weight bearing on the left knee and accompanying degenerative changes were a factor in the etiology of left knee pain.

The Board finds that the evidence of record supports a grant of service connection for a left knee disability.

The medical evidence adequately establishes that the Veteran currently has a left knee disability.  Further, the Board has found the Veteran's statements concerning the nature of her left knee symptoms and onset since a 2009 total knee replacement to be competent and credible.  Moreover, her statements are supported by E.H. and H.F.'s opinions relating the Veteran's left knee disability to her service-connected right knee disability.  

The Board acknowledges that the December 2012 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner did not address private medical treatment records showing diagnoses of a left knee medial meniscus tear and degenerative arthritis when finding that there was no definitive diagnosis of a left knee disability.  Additionally, the April 2010 VA opinion did not adequately address the Veteran's lay statements that right knee pain altered her gait and caused functional limitations when finding that ambulation issues due to a total knee replacement were temporary.  A VA examination report based on incomplete or inaccurate evidence of record is not probative evidence.   

The Board finds the evidence supporting secondary service connection for a left knee disability is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a left knee disability is warranted.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


